Title: Abigail Adams to Mercy Otis Warren, 8 May 1776
From: Adams, Abigail
To: Warren, Mercy Otis


     
      Dear Marcia
      
       Braintree, ca. 8 May 1776
      
     
     Mr. Morton has given me great pleasure this morning by acquainting me with the appointment of our Worthy Friend to the Bench. Have I any influence with him? If I have I beg he would accept. I know very well what he will say, but he has long been accustomed to Courts and the office he held led him to some acquaintance with Law, and his own abilities will easily qualify him to fill the place with Dignity.
     If he refuses it will bring a contempt upon the place; to have those offices banded about from hand to hand may give the World just occasion to say that they are not considerd of any importance.
     I know the Service of his Country is his chief aim, and he who is upon principal desirous of it cannot faill of the important end. I need not add how much pleasure it will give to my perticuliar Friend and to your
     
      Portia
     
    